DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-20. Claims 10 and 12 have been cancelled, and new claims 21-22 have been added. Claims 1, 2, 11, 13-15, and 20 have been amended. Accordingly, claims 1-9, 11, 13-22 are pending in the current application.
Response to Arguments
Applicant argues that Piggott fails to teach “the pixels are arranged in an array and are configured to measure a power of the coherent light that emerges from the second waveguides” and “the processor is configured to determine the first angle of the incident beam from an analysis of a distribution of the power across the array” However, Examiner respectfully disagrees. In Paragraph 53, Piggott teaches “The photocurrent resulting after subtracting the photocurrents of the two detectors can be given by:
I(t)=I1(t)−I2(t)=2R√{square root over (Ps(t)*PLO)}*cos(ωIF*t+θsig(t)−θLO(t))
where R can be the detector responsivity, Ps(t) and PLO(t) are the return optical signal and local oscillator optical power respectively, ωIF can be the difference frequency of the optical signal, and θsig(t) and θLO(t) are the time dependent phases of the optical field. After subtracting one photodetector photocurrent from the other, the fast oscillating terms Ps(t) and PLO(t), seen by the detectors as constant (dc) components of the optical signal, cancel each other, and the result can be a signal photocurrent oscillating at the ωIF intermediate frequency and with amplitude 2R√{square root over (Ps(t)*PLO)}. In addition to the amplification effect of the higher power PLO component, the amplitude can be doubled, therefore increasing the detection sensitivity.”
In Paragraph 55, Piggott teaches “FIG. 8 illustrates a multiple image element two-dimensional implementation of the shared path transmit and receive system 800 using an optical mode multiplexer and coherent detection scheme in each image element, according to some example embodiments. The shared path transmit and receive system 800 comprises four two-dimensional arrays, such as 2D array 805. Each column within the 2D array corresponds to a row of pixels 712 of FIG. 7. It is appreciated that any number of arrays or rows in the array can likewise be implemented, according to some example embodiments. In some example embodiments, the control circuitry 810 includes a light emitter controls to generate the emitter light, receive the reflected light, and generate ranging values (e.g. distance values) using continuous wave differences in frequency of phases between the transmitted and received light.” Above it is clearly taught that the values associated with ranging are determined according the measurement of light intensity across multiple detectors and inherently includes the determination of an incident angle. In Paragraph 63, Piggott teaches “At operation 1320, the reflected light is gathered. For example, the light reflected by the physical object is gathered by a lens that transmitted the light, which then directs the reflected light back to the array of gratings. In some example embodiments implemented without the help of a collimating lens, operation 1320 may be omitted from method 1300. At operation 1325, one or more gratings receive the reflected light, e.g., from the lens or directly from the physical object. At operation 1330, the router outputs the reflection beam towards a detector, such as a photodiode. For example, the router may be an optical circulator that directs the light towards an output port, or may be another port of a 2×2 coupler, or receive port of a two-port SMM, where the detectors are coupled to the receive or output ports of the routers. At operation 1335, the received reflected light is compared to the transmitted light to determine one or more ranging values, such as the distance or velocity of the physical target object. For example, the distance values can be generated using time of flight data (e.g., as in ToF Lidar), or distance and velocity values can be generated using frequency shift differences (e.g., Frequency Modulation Continuous Wave Lidar), or phase shift differences (e.g., Amplitude Modulation Continuous Wave Lidar) where the same pixels are implemented to transmit and receive the light. Further details of pixel arrays for ranging in accordance with some example embodiments is discussed in U.S. patent application Ser. No. 16/489,915, filed on Aug. 29, 2019, which is incorporated by reference herein in its entirety.” Here it further cites Nicolaescu (US 20190391243 A1) as being incorporated by reference for details about the distance measurements and ranging data, for example in Paragraphs 173-182 of Nicolaescu, which in this portion and others explicitly recites the usage of incident angles in the same way as the claimed limitations, which would further confirm the inherency of the teachings in Piggott.
Some of applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11,  and 13-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piggott et al. (US 20200256958 A1).
Regarding claim 1, Piggott teaches a system for determining a first angle of an incident beam of a coherent light (Paragraphs 24-25), the system comprising:
an optical antenna (Paragraphs 24-25);
first waveguides communicably coupled to the optical antenna (Paragraphs 37-39);
a manifold communicably coupled to the first waveguides (Paragraphs 37-39);
second waveguides communicably coupled to the manifold (Paragraphs 37-39); and
pixels communicably coupled to the second waveguides (Paragraphs 37-39),
a processor, wherein: the pixels are arranged in an array and are configured to measure a power of the coherent light that emerges from the second waveguides (Paragraphs 31-39; Paragraphs 41-43; Paragraphs 54-57), and
the processor is configured to determine the first angle of the incident beam from an analysis of a distribution of the power across the array (Paragraphs 31-39; Paragraphs 41-43; Paragraphs 54-58)
Regarding Claim 3, Piggott teaches the system of claim 1, Piggott further teaches wherein:
the optical antenna, the first waveguides, the manifold, and the second waveguides are fabricated as structures on or within a bulk substrate, the structures are made of a material having a first refractive index, the bulk substrate is made of a material having a second refractive index, and the first refractive index is greater than the second refractive index (Paragraphs 31-39; teaches the semiconductor photonic circuit can include a compound semiconductor).
Regarding Claim 4, Piggott teaches the system of claim 1, Piggott further teaches wherein:
the optical antenna is configured to receive the incident beam at the first angle, the first angle being with respect to a plane defined by a surface of the optical antenna, the first waveguides are configured to convey first channels of the coherent light away from the optical antenna, the manifold is configured to receive the first channels of the coherent light from the first waveguides, the second waveguides are configured to convey second channels of the coherent light away from the manifold, and the pixels are configured to receive the second channels of the coherent light from the second waveguides (Paragraphs 24-25; Paragraphs 31-39).
Regarding Claim 5, Piggott teaches the system of claim 1, Piggott further teaches wherein the optical antenna comprises spaced grating waveguides, a spacing of the spaced grating waveguides being configured to cause: a phase of the coherent light in one of the first waveguides to be different from a phase of the coherent light in another of the first waveguides Paragraphs 31-39; Paragraphs 41-43).
Regarding Claim 6, Piggott teaches the system of claim 1, Piggott further teaches wherein a count of the first waveguides is a function of at least one of an antenna specification, an antenna gain, or a grating lobe free scan area (Paragraphs 24-25; Paragraphs 31-39; Paragraphs 41-43).
Regarding Claim 7, Piggott teaches the system of claim 1, Piggott further teaches wherein the manifold has a rectangular prism shape and is configured so that, in response to a receipt of the coherent light from the first waveguides, a measure of a dimension of the manifold along a path of a conveyance of the coherent light is greater than or equal to a minimal measure of the dimension that allows the coherent light that emerges from one of the first waveguides to interfere with the coherent light that emerges from another of the first waveguides (Paragraph 21; Paragraphs 31-39; Paragraphs 41-43).
Regarding Claim 8, Piggott teaches the system of claim 1, Piggott further teaches wherein a count of the second waveguides is different from a count of the first waveguides (Paragraphs 31-39; Paragraphs 41-43).
Regarding Claim 9, Piggott teaches the system of claim 1, Piggott further teaches wherein the pixels are disposed on an edge of the second chip and orthogonal to a plane defined by a surface of the optical antenna (Paragraphs 31-39; Paragraphs 41-43; Paragraphs 54-56).
Regarding Claim 11, Piggott teaches the system of claim 1, Piggott further teaches wherein a pixel of the pixels is configured to measure a power of the coherent light that emerges from a corresponding second waveguide of the second waveguides (Paragraphs 31-39).
Regarding Claim 13, Piggott teaches the system of claim 1, Piggott further teaches wherein the processor is configured to operate a neural network trained to determine the first angle (Paragraphs 28-29).
Regarding Claim 14, Piggott teaches the system of claim 1, Piggott further teaches wherein the processor is configured to access values in a lookup table in conjunction with a performance of the analysis (Paragraphs 28-29; Paragraph 55).
Regarding Claim 15, Piggott teaches the system of claim 1, Piggott further teaches wherein:
the optical antenna is configured to receive the incident beam at the first angle and at a second angle, the incident beam being time multiplexed so that the coherent light is at a first wavelength and a second wavelength, the first angle being with respect to a plane defined by a surface of the optical antenna, the second angle being with respect to a line defined by an edge of the optical antenna, the second angle being within the plane; and the processor is further configured to determine the second angle based on a comparison of: an analysis of the distribution of the power across the array associated with the coherent light at the first wavelength with an analysis of the distribution of the power across the array associated with the coherent light at the second wavelength (Paragraphs 24-25; Paragraphs 31-39; Paragraphs 41-43).
Regarding Claim 16, Piggott teaches the system of claim 12, Piggott further teaches wherein:
an interior of the manifold includes defects, the defects are disposed in a pseudorandom pattern, and the pseudorandom pattern is configured to cause, in response to a receipt of the coherent light, features in the distribution of the power across the array to be magnified so that the distribution of the power across the array for the first angle at a first value is distinguishable from the distribution of the power across the array for the first angle at a second value (Paragraphs 47-53).
Regarding Claim 17, Piggott teaches the system of claim 16, Piggott further teaches wherein the manifold is made of silicon and the defects are made of silicon dioxide (Paragraphs 29-39; teaches the semiconductor photonic circuit can include a compound semiconductor).
Regarding Claim 18, Piggott teaches the system of claim 1, Piggott further teaches wherein: an interior of the manifold includes cavities, the cavities are disposed in a specific arrangement, and the specific arrangement is configured to: cause, in response to a receipt of the coherent light that has a modulation pattern used to specifically identify a source of the coherent light, an amplification of the coherent light, and prevent, in response to a receipt of the coherent light that lacks the modulation pattern used to specifically identify the source, the amplification of the coherent light (Paragraphs 24-25; Paragraphs 31-39; Paragraphs 41-43; 47-55).
Method claim 19 is drawn to a method of using corresponding apparatus claimed in claim 1 and is rejected for the same reasons as used above.
Regarding Claim 21, Piggott teaches the system of claim 1, Piggott further teaches wherein:
the optical antenna, the first waveguides, the manifold, and the second waveguides are fabricated on a first chip, the pixels are fabricated on a second chip, and the first chip and the second chip are mounted on a printed circuit board (Paragraphs 24-25; Paragraphs 31-39; Paragraphs 41-43; 47-57).
Regarding Claim 2, Piggott teaches the system of claim 21, Piggott further teaches wherein the second chip is the first chip (Paragraphs 31-39).
Regarding Claim 22, Piggott teaches the system of claim 1, Piggott further teaches a multiplexer communicably coupled to the pixels and communicably coupled to the processor (Paragraph 10; Paragraph 16; Paragraph 45; Paragraphs 55-57).
Method of manufacturing a device claim 20 is drawn to the method of making the device claimed in claims 1-3, and 21-22. Claim 20 includes similar limitations to claims 1-3, and 21-22, and is therefore rejected using the same reasons as used above. Piggott further teaches a method of making a device for determining an angle of an incident beam of a coherent light (Paragraphs 31-39).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483